Citation Nr: 1116847	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  07-33 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percentfor a right knee disorder.

2.  Entitlement to service connection for a right hip disorder.

3.  Entitlement to service connection for a left hip disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Schechter



INTRODUCTION

The veteran served on active military duty from March 2002 to September 2005.

The appeal comes before the Board of Veterans' Appeals (Board) from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, granting service connection and assigning a 10 percent initial evaluation for a right knee disorder.  The appeal also arises from a June 2006 RO rating action denying service connection for right and left hip disorders. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The claims file contains some records of TriCare treatment informing of the Veteran's claimed right knee disorder.  At a TriCare record of treatment and evaluation of the right knee in November 2004, the Veteran reported that he initially injured the knee when he had been standing in a crouch and felt a sharp pop in the knee, and felt that something had then dislocated.  He reported that he had persistent knee pain and could not work since that injury.  The Veteran was noted to have first been treated for a few weeks with Vicodin, but then was switched to Voltaren by his treating doctor.  At the November 2004 treatment the Veteran appeared somewhat lethargic and depressed.  The examiner reviewed x-rays and an MRI of the knee, and both were normal.  The examiner assessed right knee strain with mild persistent synovitis.  The examiner then concluded that no surgery was indicated, and recommended a continued exercise program together with ibuprofen, ice/heat, and vibration/massage, to control symptoms.   The examiner assessed that the injury appeared "fairly minor," and expected that the Veteran would be able to return to work in a few weeks.  

A TriCare record of treatment and evaluation for the right knee in November 2006 notes the presence of patella grind, patella inhibition, an underdeveloped quadriceps muscle, and a rather marked q-angle, though the same rather marked q-angle was present on the left.  There was an active J-sign producing a palpable snapping on the right with no similar snapping on the left, but the examiner could not find an anatomical variation between the knees to account for the snapping sign in the right knee, particularly since the J-sign and q-angle were the same on the left.  The examiner noted that the snapping sensation on the right appeared associated with the pain presentation.  X-rays and MRIs of the right knee from February 2005 were noted to be normal.  The examiner noted that the Veteran had undergone physical therapy and that he had relief with use of a stabilizing brace for the right knee.  However, the Veteran complained of persistent pain and he expressed concern for his future either with the military or if he was forced to leave the military due to his knee.  

The November 2006 TriCare examiner discussed three possible options.  The first consisted of modifying his activities and wearing a stabilizing brace and learning to live with his knee condition.  The other two were surgical options: an arthroscopic lateral release, or a bony patellar realignment.  The examiner addressed the pros and cons of these options with the Veteran.  The record since that time reflects that the Veteran ostensibly elected the first option, since he has not undergone surgery for the knee.  

The Veteran was afforded a VA examination of his joints for compensation purposes in February 2006.  At that examination he complained that he had constant pain in the right knee that was deep, sharp, and throbbing, and eight to nine out of ten in intensity.  However, he also asserted that the pain decreased to six out of ten if he sat for an hour.  He further complained of some weakness in the knee, described as shakiness with pain, with the sensation that the knee might collapse.  He further asserted that he had some stiffness in the knee in the morning which lasted approximately one hour.  He denied swelling, redness, or heat.  He reported that his knee had given way on one occasion, but that he had locking in the knee daily.  The Veteran's history was noted of injuring the knee in service when squatting and twisting while holding a 40 to 50 pound oil drum, with extreme pain felt in the knee at the time of injury.  The Veteran reported that he treated both his knee and his hips with massage, stretching, Aleve, and Icy Hot bandage, all of which reportedly provided some relief.  He reported that some of this treatment produced relief with pain reduction down to six to seven out of ten pain intensity.  

The Veteran also reported at the examination that cold weather aggravated the knee, producing ten-out-of-ten pain for two hours, with relief obtained by going inside and staying warm.  He further reported that repetitive motions also produced ten-out-of-ten pain as well as producing fatigue and loss of endurance, with this pain reduced by sitting at a computer for an hour.  He added that his primary knee activity was walking, and that he did not run, jog, or squat.    He reported having no surgery on the knee, and using no cane, brace, or crutch.  

At the February 2006 VA examination for compensation purposes, the examiner noted that the Veteran's passive range of motion of the knee was from zero to 130 degrees, with pain reported at 110 degrees, and active range of motion was to 118 degrees, with the Veteran stating he could go no further.  Physical findings were otherwise negative, and x-rays were similarly negative.  The examiner assessed, "Stress and strain of right knee with normal x-ray, but has chronic pain yet.  The 
x-ray report shows the completely normal knee [.]"

Between the February 2006 VA examination for compensation purposes and the November 2006 TriCare treatment the Veteran was apparently fitted with a knee brace, and, as noted supra, the Veteran was counseled with treatment options at the November 2006 TriCare visit.  The Veteran reported at the November 2006 TriCare treatment that the condition was relieved somewhat with use of a knee brace.  Other means of symptomatic relief were noted at the February 2006 examination and the November 2006 TriCare visit, as also noted supra.  Yet in his January 2007 notice of disagreement the Veteran asserted, "This condition has not improved since the date of my injury, despite doing physical therapy and exercises as prescribed."  The Board is presently of the opinion that this statement of non-improvement is of questionable credibility, given the absence of significant objective findings upon examinations for both evaluation and treatment in 2006, and the Veteran's own admission of some relief with use of a brace upon treatment in November 2006.
 
If the Veteran's assertions are exaggerations and/or somatization, this would be consistent with the findings upon VA psychiatric examination for compensation purposes in July 2007.  VA psychiatric evaluations including a July 2007 VA psychiatric examination for compensation purposes, are to the effect that the Veteran suffers not only from an Axis I disability characterized as an adjustment disorder, but also from an Axis II disability, or personality disorder, which the July 2007 examiner assessed as a borderline personality disorder with passive-aggressive features.  The July 2007 examiner noted that the adjustment disorder was present from the Veteran's early years, with poor grades in school, fights, being removed from one high school, and generally a "marginally adequate adjustment" prior to entering the military.  Adjustment difficulties have apparently persisted, with frustration and dissatisfaction with circumstances, and "an unusual degree of concern about physical functioning and health matters, and probable impairment arising from somatic symptoms."  It thus appears likely that any exaggeration of symptoms of his knee may be contributed to by his mental disorder or personality disorder, with an asserted degree of dysfunction and limitation of use possibly not reflective of the reality of his knee disorder.  Thus the Veteran's severe subjective complaints without substantial objective findings to support them, coupled with findings of both psychiatric and personality disorder, lead the Board to conclude that the Veteran's reliability and hence credibility as a historian of current and past symptoms of his right knee disorder are likely to be significantly impaired.  

The Board also notes that changes in treatment, including obtaining and using a knee brace and engaging in physical therapy as well as activity modification potentially to accommodate disability present in the knee, may produce a change in the disability presented.  Because of these likelihoods both of improvement in the condition since examination in February 2006 and of absence of reliability of the disability picture presented at that examination including by self-report of the Veteran, a more new examination  for compensation purposes should be obtained to  address the current severity of his right knee disability.  The U.S. Court of Appeals for Veterans Claims has held that VA's duty to assist a veteran in obtaining and developing available facts and evidence to support a claim includes obtaining an adequate and contemporaneous VA examination which takes into account the records of prior medical treatment.  Littke v. Derwinski, 1 Vet. App. 90 (1990). If an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for rating purposes.  38 C.F.R. § 4.2 (2010).  

The Veteran's claims for service connection for disorders of the left and right hips were also benefitted by the VA joints examination for compensation purposes in February 2006.  That examiner noted the Veteran's complaints of ongoing pain in the hips which the Veteran described as a dull soreness.  However, other than stoppage of motion upon range of motion testing due to reported pain, the examiner found no objective evidence of disability in either hip, either upon x-rays or examination.  The examiner assessed, "stress and strain to bilateral hips while in service causing some chronic pain."  The question thus presented was whether the chronic pain constituted a disability which might be afforded service connection. 

In an effort to answer this question, the RO made a further inquiry to the VA medical center.  Unfortunately, an answer was not obtained from the examining physician, but rather from another person at VA who reviewed the examination report, without the benefit of review of the claims file, and provided a response that the diagnosis provided was of  " 'chronic pain' without evidence of any clinical dysfunction of the joints."  The problems with this supplemental explanation are threefold.  First, the credentials of the individual who reportedly reviewed the examination report and provided the response are not listed, with the responder rather only replying by email, signing with her first name.  Such informality obviously does nothing the establish the competence of the responder as a medical professional.  Second, even if the responder bears qualifications as a medical professional to address questions of diagnoses of the claimed hip disabilities, the response provided was benefitted by neither review of the claims file nor examination of the Veteran.  Third, the response also does not answer the underlying questions that needed to be answered.  Specifically, if the Veteran has chronic pain, is this a disability such as may be subject to compensation?  As noted supra, such a question is complicated in this case by diagnosed mental and personality disorders with noted possibility of somatization of psychological difficulties, and thus the possibility of psychogenic overlay with no real underlying physiological condition beyond ordinary symptoms which may occasionally be present in essentially healthy joints.  Additionally, the Veteran was treated for assessed greater trochanteric bursitis bilaterally in service with documented persistence from the summer of 2003 through October 2003, though with resolution of symptoms noted upon treatment in January 2004.  The February 2006 VA examiner for compensation purposes failed to note the in-service diagnosis of greater trochanteric bursitis, and did not address the possibility of persistence of this condition.  The question of persistence or recurrence of greater trochanteric bursitis should be addressed upon further examination.  

A contemporaneous orthopedic examination should be able to resolve questions of current disability for both the right knee and the bilateral hips.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide specific information as to any evidence of additional treatment or examination not yet associated with the claims file, including particularly as related to his claimed disorders which are the subjects of this remand, and afford him the opportunity to submit any additional information or evidence.  

2.  With appropriate authorization, all pertinent treatment records not yet obtained, including from VA sources and private sources, should be obtained and associated with the claims file.  

3.  Thereafter, schedule the Veteran for examination by a VA orthopedic examiner other than the one who examined him in February 2006 for his hips and right knee.  The examination is to address the nature and severity of the Veteran's service-connected right knee disorder, and the nature and etiology of any current disorder of each hip.  The claims file, including a copy of this Remand and any additional evidence obtained, must be made available to the examiner for review.  All tests and studies deemed necessary by the examiner should be conducted, in order to obtain, as accurately as possible, a true picture of the nature and extent of any disorders of the right knee and left and right hips.  These tests should include X-rays or other tests, to the extent necessary to address the presence or absence of arthritis or other degenerative changes or other physical disability.  These tests should also include validity testing of the Veteran's responses.  The tests and studies performed, and their results, should be discussed in the examination report. 

The examiner should do the following:

a.  Note that the prior examination in February 2006 is inadequate because the examiner failed to resolve the following:  the nature and extent of any actual disability of the right knee, and the nature and extent of any actual disability of each hip.  

b.  For both the right knee and each hip, separately, identify and diagnose all current disorders.  Separately provide an assessment of the severity of disability in the right knee an each hip.  Distinguish the extent of physiologically-based disability versus complained-of pain or other subjective assertions which are not supported by physical  findings.  In so doing, the examiner should review the record including the VA psychiatric examination for compensation purposes conducted in July 2007 and the findings and conclusions of that psychiatric examiner regarding both mental and personality disorders, and the Veteran's associated propensity for somatization or psychogenic overlay, as may be indicated by this or other records obtained.  

c.  The examination should be conducted based on consideration not only of examination findings but also of the Veteran's statements of current symptoms and past history, as well as past records including of examination and treatment as documented within the claims file.  The examiner is advised that, to the extent deemed relevant and credible, lay statements may be used to support a diagnosis or an assessment of severity of disability.  The examiner should explicitly state his or her conclusions regarding the Veteran's credibility with regard to assertions relevant to his claimed disorders and their severity.  In that regard, the examiner should address the extent to which the Veteran's complaints of symptoms or impairment in functioning as associated disorders the subject of the examination are consistent or inconsistent with or are explained by or not explainable by objective findings.  The examiner should explain any conclusions as to the actual presence of disability and actual level of impairment, and actual level of work impairment or functional impairment due to the claimed disorders.  

d.  Regarding the hips, the examiner should note the service treatment records showing treatment for assessed bilateral greater trochanteric bursitis with treatment over multiple months in 2003 and assessed resolution upon treatment in January 2004.  For each disability of each hip identified, if any, the examiner should opine whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the disorder developed in service or whether the disorder is otherwise causally related to service, OR, in the alternative, whether any such relationship between service and a current hip disorder is unlikely (i.e., less than a 50-50 probability).  In so doing, the examiner must effectively address whether a disability is in fact present in each hip, as opposed to mere occasional symptoms as may be present in a joint that is generally healthy and as may fit within the parameters of functioning of a generally healthy joint without the presence of actual chronic disability.  

e.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

f.  Note: The term "aggravated" in this context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

g.  The examiner should provide a rationale for all assessments and opinions he or she provides, and the factors upon which each medical assessment or opinion is based must be set forth in the report.  If the examiner cannot answer any question posed without resorting to unsupported speculation, the examiner must provide a complete explanation as to why this is so.

4.  Thereafter, the RO should readjudicate the remanded claims de novo.  For the right knee disorder, the RO should consider staged ratings, as appropriate, pursuant to Fenderson v. West, 12 Vet. App 119 (1999).   If the benefits sought on appeal the subject of this remand are not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case and afforded the appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of th1e Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

